—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered July 12, 1996, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*395Ordered that the judgment is affirmed.
The defendant’s request for a missing-witness charge was untimely (see, People v Aguaro, 241 AD2d 459; People v Pendleton, 156 AD2d 725). In any event, the People demonstrated that the witness’s whereabouts were unknown, and that diligent efforts to locate her were unsuccessful (see, People v Gonzalez, 68 NY2d 424).
Contrary to the defendant’s contention, the record fails to support his claim that he was denied the effective assistance of counsel (see, People v Hobot, 84 NY2d 1021; People v Baldi, 54 NY2d 137).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Altman, Krausman and Florio, JJ., concur.